Citation Nr: 1540795	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-09 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A notice of disagreement was received in July 2012; a statement of the case was issued in March 2014; and, a substantive appeal was received in March 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his current bilateral hearing loss is related to noise exposure during his military service as a combat engineer.  The Veteran's military occupational specialty (MOS) was combat engineer and thus noise exposure is deemed consistent with the circumstances of his service.   38 U.S.C.A. § 1154(a). Therefore, this element of the claim is established.  The question remaining for consideration is whether any current hearing loss disability is related to such in-service noise exposure.  

Impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Moreover, for the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 157 (1993). 




The Veteran was afforded a May 2012 VA examination, which showed bilateral hearing loss meeting the threshold for a VA disability rating.  With respect to the question of medical nexus, the VA audiology examiner opined that it is less likely than not that the Veteran's hearing loss is due to military service noise exposure, reasoning that the Veteran's audiometric findings in his service treatment records showed his hearing as within normal limits at separation.  However, service connection should not be denied merely because compensable hearing loss is not shown during service or upon separation.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. 155, 159 (1993). 

In this case, there appears to be some evidence of hearing loss while the Veteran was in service.  While the VA audiology examiner reported that he reviewed the Veteran's claim file, he did not address certain relevant portions of these records.  Specifically, in September 1977, the Veteran was placed on a hearing conservation program and given ear plugs.  On examination at that time, a "slight hearing loss" was noted in both ears.  Additionally, in the Report of Medical History dated December 1979, the Veteran checked "yes" for "Ear, nose, or throat trouble" and for "Hearing loss."  Thus, it must be considered whether, based on these facts, the currently diagnosed hearing loss may relate to the conceded in-service noise exposure.

In addition, the July 2012 notice of disagreement references a 2005 Institute of Medicine (IOM) Report, "Noise and Military Service: Implications for Hearing Loss and Tinnitus," which indicates that noise-induced hearing loss may have a delayed onset, was not addressed in the May 2012 VA examination.  On remand, the VA medical examiner should consider this report in rendering his or her opinion.

For the above reasons, the Board thus finds that a new VA medical opinion is necessary to determine whether the Veteran's bilateral hearing loss is related to his military service.

Accordingly, the case is REMANDED for the following action:

1. Refer the VA claims file to the May 2012 VA audiologist, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the Veteran's bilateral hearing loss and address the following:

a. Is the Veteran's current bilateral hearing loss at least as likely as not (50% probability or greater) related to his military service?

In rendering a conclusion, the examiner should address the in-service indications of hearing loss (September 1977 notation of hearing loss, September 1977 enrollment in the hearing conservation program, and December 1979 Report of Medical History noting ear, nose, and throat trouble and hearing loss) and the IOM Report on delayed onset noise-induced hearing loss identified in the July 2012 notice of disagreement.

The examiner must consider all relevant lay and medical evidence.  The Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating the requested opinion.  

The examiner should explain any conclusion offered and provide supporting rationale.  If the needed opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered and state whether the inability is due to the absence of any additional evidence or to the limits of scientific or medical knowledge.

2. Thereafter, readjudicate the claim on appeal and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




